Citation Nr: 0424035	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-27 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
May 1946.  For combat service in the Pacific Theater during 
World War II he was awarded the Combat Infantryman Badge.  He 
died at age 74 in October 1998.  The appellant married the 
veteran in March 1962, and was divorced from him in August 
1976.  She remarried the veteran in July 1977, and was 
divorced from him in April 1985.  She remarried the veteran 
in September 1997, some 13 months before his death, and she 
is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
case is now ready for appellate review.  

In March 2004, the appellant testified before the undersigned 
Veterans Law Judge at the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  At the time of his death, service connection was 
established for post-traumatic stress disorder (PTSD) with a 
30 percent disability evaluation, and amebic dysentery and 
otitis externa with noncompensable disability evaluations.  

3.  The veteran died in October 1998, at age 74, from 
cardiomyopathy due to or as a consequence of arteriosclerotic 
heart disease.  

4.  Heart disease is first clinically demonstrated many years 
after service separation, and no competent evidence relates 
heart disease to any incident, injury, or disease of active 
service.  

5.  No competent evidence shows a causal or aggravating 
relationship between service-connected PTSD and/or amebic 
dysentery and the heart disease which caused the veteran's 
death.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants of the evidence 
necessary to substantiate claims.  

A review of the claims folder reveals that the RO initially 
denied this claim in December 1998 and issued the appellant a 
statement of the case in December 1999, prior to the adoption 
of VCAA.  The claim was treated as reopened, however, and the 
appellant was provided notice of VCAA in May 2001.  The 
earlier adjudications of her claim, as well as the May 2001 
VCAA notification, informed the appellant of the evidence 
necessary to substantiate her claim, of the evidence which VA 
had already collected, of the evidence it was still necessary 
she submit, and also offered to assist her in the collection 
of any evidence which she might reasonably identify.  The 
appellant availed herself of the opportunity of providing 
sworn testimony at hearings conducted at the RO in March 2000 
and before the undersigned in March 2004.  The issue 
presented in this appeal was addressed in a VA examination of 
the veteran's heart conducted in July 1998, and this 
examination report contains an opinion which directly 
addresses the appellant's contention that the veteran's death 
from heart disease was secondary to his service-connected 
PTSD.  See 38 U.S.C.A. § 5103A(d)(2).  

It is apparent that all available service medical records and 
records of the veteran's private and VA treatment have been 
collected for review.  The RO attempted to collect private 
medical records identified by the appellant during the 
pendency of the appeal.  There is no evidence on file 
indicating, nor does the appellant report that there is any 
additional relevant evidence which has not been collected for 
review.  The appellant was notified of the laws and 
regulations implementing VCAA in the most recent July 2003 
statement of the case.  The specific evidence necessary to 
substantiate her claim was directly addressed at the time of 
the most recent hearing before the undersigned.  During this 
hearing, the appellant testified that all available evidence 
had been previously submitted and that there was no 
additional available relevant evidence remaining.  

The Board finds that there is no reasonable likelihood that 
any additional relevant evidence is available for collection 
and review.  The Board also finds that the appellant was 
clearly advised of the evidence she must submit and the 
evidence which VA would collect on her behalf, and that the 
duties to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for heart disease which manifests to a compensable degree 
within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  The US Court of Appeals 
for Veterans Claims (Court) has also held that when 
aggravation of a veteran's non- service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

In determining whether service connection is warranted for a 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  

Facts:  The appellant filed her initial claim for service 
connection for the cause of the veteran's death in October 
1998.  In written statements and testimony provided to RO 
personnel and before the undersigned, the appellant has 
presented her arguments that the veteran's death from heart 
disease was directly attributable to incidents of his World 
War II military service.  She has argued that the veteran's 
service-connected PTSD and amebic dysentery caused the 
veteran to be chronically disabled and stressed and that this 
either caused or aggravated the heart disease which is the 
documented cause of the veteran's death.  The appellant also 
argued that the veteran had complained of heart problems soon 
after service and that he had chronic symptoms of heart 
problems continuous from service separation until his death.  
She confirmed that she initially married the veteran in March 
1962.  

The service medical records, which do not appear to be 
incomplete, do not reveal any complaint, finding, treatment, 
or diagnosis of heart disease, disability or abnormality at 
any time during service.  The physical examination for 
service separation noted that the veteran did not have 
varicose veins, that he had a normal cardiovascular system, 
that blood pressure was 118/70, that a chest X-ray showed no 
significant abnormalities, and there was no finding of any 
pathology or abnormality of the veteran's heart.  

Although the veteran requested service connection for a 
series of disabilities in his initial claim filed in the 
month he was separated from service in May 1946, he did not 
claim or report any problem or disability of the heart.  In 
May 1946, based upon review of the service medical records, 
the veteran was granted service connection for amebic 
dysentery with a 10 percent evaluation, otitis externa with a 
noncompensable evaluation, and anxiety neurosis with a 
noncompensable evaluation.  

The veteran first noted his own personal complaint of having 
heart problems in 1970, some 24 years after he was separated 
from service.  It is recorded that the veteran had an initial 
angiogram in 1971.  

Because the veteran failed to appear for a VA examination for 
amebic dysentery in 1978, his 10 percent evaluation was 
reduced to noncompensable in May 1978.  At that time, 
however, the veteran was determined to be 80 percent disabled 
as a result of ischemic heart disease, and at that time he 
was granted nonservice-connected pension on that basis.  In 
August 1995, the veteran was granted special monthly pension 
on account of severe, end-stage, congestive heart failure, 
rated 100 percent disabling, as well as being housebound from 
October 1994.  

Pursuant to his claim, the veteran's evaluation for what was 
initially referred to as anxiety neurosis was recharacterized 
as PTSD, and he was granted an increased evaluation to 30 
percent effective from September 1997.  Based upon a clinical 
examination, however, the evaluation of amebic dysentery was 
confirmed and continued at zero percent as nondisabling, 
because no symptoms of that disease incurred in service in 
the 1940's were identifiable.  It must be noted that other 
clinical records reveal that the veteran, later in life, had 
a later onset of diverticulitis with an acute GI bleed, which 
was in no way shown to be related to an acute episode of 
amebic dysentery decades earlier during service.  

In July 1998, one month prior to his death, the veteran's 
claims folder was reviewed by a VA cardiologist.  This 
physician noted that the veteran had an episode of amebic 
dysentery during service in the 1940's, and that he later had 
an episode of diverticulitis in the late 1970's and again 
more recently but a colonoscopy had shown that this problem 
was "pretty much resolved."  The veteran had congestive 
heart failure which was severe with atrial fibrillation and 
he was on continuous home oxygen.  There was mild mitral 
valve regurgitation, aortic stenosis, and an hypokinetic 
intraventricular septum, with an injection fraction of about 
35 percent.  He was on multiple medications.  Based upon a 
comprehensive review of the clinical evidence on file, the VA 
cardiologist found that the veteran's Class IV congestive 
heart failure was "not due to his anxiety neurosis" but 
"is due to coronary artery disease which, in turn, is a 
multifactorial disease but which is not caused by the anxiety 
neurosis."  This physician further noted that the veteran 
had amebic dysentery while he was in the service, "but this 
does not account for the diverticulitis that he had problems 
with in recent times."  

A certificate of death reveals that the veteran died in 
October 1998 at age 74 as a result of cardiomyopathy due to 
arteriosclerotic heart disease.  

Analysis:  The preponderance of the evidence of record is 
against the appellant's claim of service connection for the 
cause of the veteran's death.  The certificate of death 
clearly reports that the veteran died as a result of heart 
disease, specifically cardiomyopathy as a consequence of 
arteriosclerotic heart disease.  Heart disease, however, is 
not shown by any competent clinical evidence to have been 
incurred during or manifested to a compensable degree within 
one year after the veteran separated from active military 
duty in the 1940's.  Although the veteran is shown to have 
been treated for various problems during service, there is a 
complete absence of any consistent signs or symptoms 
indicating abnormality of the heart in any of those records 
created during service.  Moreover, the physical examination 
for service separation includes findings for the heart which 
are essentially normal including blood pressure and chest 
X-ray.  

The first competent medical indication that the veteran had 
heart disease during his lifetime was in the early 1970's, 
some 24 years after he was separated from service.  There is 
no competent medical opinion on file that the veteran's heart 
disease actually had onset during or shortly after service.  

The competent medical evidence on file also is against the 
appellant's contention that the veteran's heart disease was 
causally related to service-connected PTSD and/or amebic 
dysentery.  Although initially compensably evaluated soon 
after service, the clinical evidence on file does not reveal 
that the veteran had ongoing amebic dysentery in the years 
after service or that the acute episode of dysentery during 
service resulted in chronic residuals.  The veteran was 
noncompensably evaluated for amebic dysentery from May 1978 
forward, and no medical evidence during this period revealed 
that the veteran did have amebic dysentery or any chronic 
residuals of amebic dysentery.  The veteran did, later in 
life, have episodes of diverticulitis with a GI bleed but the 
medical doctor conducting the July 1998 medical record review 
found and reported that the later onset of diverticulitis was 
unrelated to the acute episode of amebic dysentery that the 
veteran had during service.  

The veteran was noncompensably evaluated for anxiety neurosis 
from service separation until the year prior to his death in 
1997, when he was granted an increased evaluation to 30 
percent for PTSD.  Although the veteran was clearly shown at 
this time to be affected by signs and symptoms consistent 
with post-traumatic stress related to his combat service 
during World War II, there is a complete absence of any 
competent medical evidence which demonstrates a causal 
connection or nexus between service-connected PTSD and the 
veteran's heart disease.  The only competent medical opinion 
on file from July 1998 specifically reported that the 
veteran's heart disease was not causally related to his 
anxiety neurosis.  

Although the appellant herself, in written statements and 
sworn testimony, has strongly argued her belief that the 
veteran's death from heart disease was either caused or 
significantly aggravated as a result of service-connected 
PTSD and/or amebic dysentery, the appellant clearly lacks the 
requisite medical expertise to offer a professional, 
competent medical opinion on this issue.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Entitlement to service connection for the cause of the 
veteran's death is not warranted because the veteran's death 
at age 74 from heart disease, over 50 years after he was 
separated from service, is not shown to be related to any 
incident, injury or disease of active service.  Heart disease 
was not incurred during or shortly after military service in 
the 1940's, and is first shown decades later in the 1970's.  
Anxiety neurosis or PTSD was incurred in service as was 
amebic dysentery, but neither of these service-connected 
disabilities are shown to have caused the veteran's death, or 
materially contributed to cause or aggravate the veteran's 
heart disease, or to have materially hastened his death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



